As filed with the Securities and Exchange Commission on June 8, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 The Mint Leasing, Inc. (Name of registrant in its charter) Nevada 87-0579824 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 323 N. Loop West Houston, Texas 77008 Phone: (713) 665-2000 (Address and telephone number of principal executive offices and principal place of business or intended principal place of business) Jerry Parish, Chief Executive Officer 323 N. Loop West Houston, Texas 77008 Phone: (713) 665-2000 (Name, address and telephone number of agent for service) Copies to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite 280 & 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To be Registered Amount Being Registered (1) Proposed Maximum Price Per Share(1) Proposed Maximum Aggregate Price(1) Amount of Registration Fee Common Stock, par value $0.001 per share 70,000,000 (2) Common Stock, par value $0.001 per share 10,000,000 (3) Total (1) In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. (2) Estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, as amended, based on the last reported sale price for the common stock as reported on the Over-The-Counter Bulletin on June 7, 2012. (3) This Registration Statement also covers the resale by the selling stockholder of the Registrant of up to 10,000,000 shares of common stock, $0.001 par value per share (the “Common Stock”). The Registrant hereby amends its Registration Statement, on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JUNE 8, 2012 PROSPECTUS The Mint Leasing, Inc. 70,000,000 Shares of Common Stock Offered by The Mint Leasing, Inc. 10,000,000 Shares of Common Stock Offered By The Selling Stockholder We are selling 70,000,000 shares of common stock and the selling stockholder identified in this Prospectus (Jerry Parish, our President and sole Director) is selling an additional 10,000,000 shares of common stock.We will not receive any proceeds from the sale of shares by the selling stockholder.We anticipate that the public offering price will be between $ to $ per share. Our common stock is currently listed on the Over-The-Counter Bulletin Board under the symbol “MLES.”On June 7, 2012, the last reported sale price of our common stock as reported on the Over-The-Counter Bulletin Board was $0.052 per share. There is no minimum number of shares that must be sold by us for the offering to proceed, and we will retain the proceeds from the sale of any of the offered shares (other than shares offered by the selling shareholder, which we will not receive any proceeds in connection with).The offering is being conducted on a self-underwritten, best efforts basis, which means our management, will attempt to sell the shares.This Prospectus will permit our President and sole Director, Jerry Parish, to sell the shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell.Mr. Parish will sell the shares and intends to offer them to friends, family members and business acquaintances.In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934, as amended.The shares will be offered at a fixed price of per share for a period of from the effective date of this Prospectus. In the resale by the selling stockholder (Mr. Parish, our President and sole Director), the selling stockholder will be offering our shares of common stock at a fixed price of per share.Mr. Parish, the selling stockholder will be deemed to be an “underwriter” as such term is defined in the Securities Act of 1933, as amended (the “Securities Act”). Any funds that we raise from our offering of 70,000,000 shares of common stock will be immediately available for our use and will not be returned to investors.We do not have any arrangements to place the funds received from our offering of 70,000,000 shares of common stock in an escrow, trust or similar account. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. THIS INVESTMENT INVOLVES A HIGHDEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. WE URGE YOU TO READ THE "RISK FACTORS" SECTION BEGINNING ON ,ALONG WITHTHE REST OF THIS PROSPECTUS BEFORE YOU MAKE YOUR INVESTMENT DECISION. NEITHER THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE DATE OF THIS PROSPECTUS IS , 2012 TABLE OF CONTENTS Page Prospectus Summary 1 Summary Financial Data 6 Forward-Looking Statements 8 Risk Factors 9 Determination of Offering Price 19 Use of Proceeds 19 Dilution 19 Capitalization 21 Legal Proceedings 21 Directors, Executive Officers and Corporate Governance 22 Executive and Director Compensation 25 Principal and Selling Stockholders 28 Interest of Named Experts and Counsel 29 Experts 29 Indemnification of Directors and Officers 29 Description of Business 30 Description of Property 36 Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Controls and Procedures 40 Certain Relationships and Related Transactions 41 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 42 Descriptions of Capital Stock 42 Plan of Distribution 46 Market for Common Equity and Related Stockholder Matters 50 Additional Information 50 Legal Matters 51 Financial Statements F-1 Dealer Prospectus Delivery Obligation 52 You should rely only on the information contained in this Prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. No offers are being made hereby in any jurisdiction where the offer or sale is not permitted. You should assume that the information in this Prospectus is accurate only as of the date on the cover. Our business, financial condition, results of operations and prospects may have changed since that date. Unless otherwise indicated, information contained in this Prospectus concerning our industry, including our market opportunity, is based on information from independent industry analysts, third-party sources and management estimates. Management estimates are derived from publicly-available information released by independent industry analysts and third party sources, as well as data from our internal research, and are based on assumptions made by us using data and our knowledge of such industry and market, which we believe to be reasonable. In addition, while we believe the market opportunity information included in this Prospectus is generally reliable and is based on reasonable assumptions, such data involves risks and uncertainties and is subject to change based on various factors, including those discussed under the heading “Risk Factors.” For investors outside the United States: we have not taken any action to permit a public offering of the shares of our common stock or the possession or distribution of this Prospectus in any jurisdiction where action for that purpose is required, other than the United States. You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this Prospectus. PROSPECTUS SUMMARY The following summary highlights material information found in more detail elsewhere in the Prospectus. It does not contain all of the information you should consider. As such, before you decide to buy our common stock, in addition to the following summary, we urge you to carefully read the entire Prospectus, especially the risks of investing in our common stock as discussed under "Risk Factors." In this Prospectus, the terms "we," "us," "our," “Mint”, “Mint Leasing” and "Company," refer to The Mint Leasing, Inc., a Nevada corporation and its subsidiaries."Common Stock" refers to the common stock, par value $0.001 per share, of The Mint Leasing, Inc. Our Company Overview Mint Leasing is acompany in the business of leasing automobiles and fleet vehicles throughout the United States. Mint Leasing has partnerships with more than 500 dealerships within 17 states. However, most of its customers are located in Texas and six other states in the Southeast, with the majority of the leases originated in 2010 and 2011 with customers in the state of Texas.The credit analysts at Mint Leasing review every deal individually, refusing to depend on a target “beacon score” to determine authorization for each deal and instead relying on a common-sense approach for deal approval. Lease transactions are solicited and administered by the Company’s sales force and staff. Mint’s customers are directed to the Company by brand-name automobile dealers that seek to provide leasing options to their customers, many of whom would otherwise not have the opportunity to acquire a new or late-model-year vehicle.The Company’s sales are principally accomplished through the Company’s sales force, which includes three full-time employees.The Company’s primary marketing and sales strategy is to market to automobile dealers that have established a history of directing customers to the Company. Recent Performance Our operational and financial performance during the three month period ended March 31, 2012 improved significantly compared to the prior year’s period: • For the three months ended March 31, 2012, total revenues were $3,006,805, compared to $2,910,898 for the three months ended March 31, 2011, an increase in total revenues of $95,907 or 3% from the prior period; • Cost of revenues decreased $239,023 or 10% to $2,057,353 for the three months ended March 31, 2012, as compared to $2,296,376 for the three months ended March 31, 2011; • Gross profit increased $334,930 to $949,452 for the three months ended March 31, 2012 compared to$614,522 for the three months ended March 31, 2011; • General and administrative expenses were $448,632 and $415,584, for the three months ended March 31, 2012 and March 31, 2011, respectively, constituting an increase of $33,048 or 8% from the prior period; • Total other expense was $405,699 and $398,071, for the three months ended March 31, 2012 and March 31, 2011, respectively, an increase of $7,628 or 2% from the prior period; and • The Company had a net profit for the three months ended March 31, 2012 of $95,121 compared to a net loss of $199,133 for the three months ended March 31, 2011, an improvement of $294,254 in net income from the prior period. -1- Industry Segment With the average cost of new cars rising annually, it is becoming increasingly vital for consumers to understand the alternative financing options at their disposal. This is one of the core missions of Mint Leasing – to educate the average consumer about financing alternatives. It is imperative that consumers understand that by choosing to lease the vehicle, rather than purchase, they may reduce their risk and save money. Mint Leasing believes it provides consumers with the best of both worlds – the ability to drive their dream car, without having to spend more than they can afford. With car and housing prices at all-time highs over the past decade; the auto leasing industry has increased in popularity. Mint Leasing maintains two significant, distinct client sectors – (1) The Franchise Dealer and (2) The Individual Consumer. The Advantages of Mint Leasing Mint Leasing offers a different approach to auto financing. Mint Leasing doesn’t rely on Finance Managers and salesmen to verify customers’ applications. Mint Leasing relies on their trained, experienced credit analysts to verify every transaction. Mint Leasing has entered into financial relationships with over 500 dealerships as a premier source for outside financing. Because the agreements with the dealerships have been pre-negotiated, Mint Leasing is able to quickly and efficiently respond to the dealerships and the individual customer’s immediate needs. As a partner with the dealership, the finance manager/sales consultant at the dealership can enter the application information into the sales office computer while sitting beside the customer. The application is then instantly transmitted to Mint Leasing for approval. Approvals are displayed instantly, allowing the franchise dealer to quickly close the transaction. Rather than rely on a weighted average credit score of the end customer, Mint Leasing chooses to apply a common sense approach to financing. While the customer’s credit score is taken into account, there is no minimum, or “beacon score” to determine approval. However, Mint Leasing does recognize the inherent risk in lending to non-prime or sub-prime borrowers. Mint Leasing offers quality, affordable leasing to at-risk borrowers to provide customers with the freedom associated with a vehicle. Because of this mission, the Company employs a “reasonableness” test to determine the fitness of the transaction. Mint Leasing relies on the decades of experience within its staff to determine the character of the lease application. This standard ensures that every transaction is approved or disapproved by a person, and not a computer. Plan of Operations Throughout the remainder of the 2012 fiscal year, we plan to continue investigating opportunities to support our long-term growth initiatives. We are exploring opportunities to increase the Company’s capital base through institutional or bank funding, the issuance by the Company of additional common or preferred stock and/or the issuance of convertible debt, which may not be available on favorable terms if at all, as well as through the sale of stock as contemplated in this Prospectus.The Company has also historically engaged various consultants from time to time in an effort to help facilitate the Company’s ability to raise funding. Without access to additional capital in the form of debt or equity, the Company’s ability to add new leases to its current portfolio will be limited to the excess cash generated by its current lease portfolio, after paying its debt servicing costs.While the cash flow from its current lease portfolio is sufficient to service the Company’s debts and expenses (assuming the continued renewal/extension of its outstanding credit facilities), it may not generate sufficient excess cash to allow the Company to enter into enough new leases to generate a profit. -2- Risks Relating to Our Business and Our Industry Our business is subject to numerous risks and uncertainties, including those highlighted in the section titled “Risk Factors” immediately following this Prospectus summary. Some of these risks are: • our need to raise additional financing; • observance of covenants as required by our credit facilities; • the loss of key personnel or failure to attract, integrate and retain additional personnel; • our ability to execute on our business plan; • rights and privileges associated with our preferred stock; • the fact that our CEO has majority control over our voting stock; • fluctuations in our quarterly and annual results of operations; • economic downturns in the United States; • the fact that a significant part of the Company’s consumer base are high risk for defaults and delinquencies; • write-offs for losses and defaults; • costs associated with being a public company; • the limited market for the Company’s common stock; • the fact that we only have one officer and Director; • the fact that this is a self-underwritten offering; • dilution as a result of this offering and future offerings in the future; • the volatile market for our common stock; • risks associated with our outstanding convertible promissory note and its ability to convert into shares of our common stock at a discount to market; • risks associated with our common stock being a “penny stock”; • material weaknesses in our internal controls over financial reporting; • the level of competition in our industry and our ability to compete; and • other risk factors included under “Risk Factors” in this Prospectus. Corporate Information Our principal executive offices are located at 323 N. Loop West, Houston, Texas 77008 and our phone number is (713) 665-2000.Our website address is www.mintleasing.com.The information on, or that may be accessed through, our website is not incorporated by reference into this Prospectus and should not be considered a part of this Prospectus.As used in this Prospectus, references to "we," "us," "our," “Mint”, “Mint Leasing” and "Company," refer to The Mint Leasing, Inc., a Nevada corporation and its subsidiaries. -3- SUMMARY OF THE OFFERING: Common Stock Offered By Us: 70,000,000 shares of common stock Common Stock Offered By The Selling Stockholder: 10,000,000 shares of common stock Common Stock Outstanding Before The Offering: 82,414,980 shares Common Stock Outstanding After The Offering: 162,414,980 shares (assuming all shares offered herein by the Company are sold) Offering Price: $ Use Of Proceeds: We estimate that the net proceeds from this offering, after deducting estimated offering expenses, will be approximately $. We currently intend to use the net proceeds from this offering to pay down debt, acquire additional vehicles for leases, marketing initiatives and working capital and general corporate purposes. See “Use of Proceeds” on page19 for more information. There are no arrangements or plans to place the proceeds from this offering into an escrow, trust or similar account. All proceeds from this offering will be available immediately to us for general corporate use, regardless of whether we are able to place the entire offering. We will not receive any proceeds from the shares offered by the selling stockholder in this offering. Market For Common Stock: Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “MLES. Risk Factors: You should read the “Risk Factors” section of this Prospectus beginning on page9 and all of the other information set forth in this Prospectus for a discussion of factors to consider carefully before deciding to invest in shares of our common stock. Need for Additional Financing: As of March 31, 2012, we had $22,618,620 due under two credit facilities, which amount comes due on June 10, 2012 (as to $20,384,441) and March 1, 2013 (as to $1,772,179).We do not currently have sufficient funds to repay such credit facilities at this time, nor do we believe that we will have sufficient funds to repay such credit facilities with funds raised through this offering. Notwithstanding the above, we believe that the Company has adequate cash flow being generated from its investment in sales-type leases and inventories to meet its financial obligations to the banks in an orderly manner, provided we are able to continue to renew the current credit facilities when they come due and the outstanding balances are amortized over a four to five year period.The Company has historically been able to negotiate such renewals with its lenders.However, there is no assurance that the Company will be able to negotiate such renewals in the future on terms that will be acceptable to the Company. Address: 323 N. Loop West,Houston, Texas 77008 Telephone Number: (713) 665-2000 -4- General Information About This Prospectus Unless otherwise noted, throughout this Prospectus the number of shares of our common stock to be outstanding following this offering is based on 82,414,980 shares of our common stock outstanding as of June , 2012. It does not include: • 2,000,000 shares of our common stock issuable upon exercise of outstanding stock options as of June , 2012 at a weighted average exercise price of $3.00 per share; • warrants to purchase 300,000 shares of our common stock at an exercise price of $0.50 per share; or • 22,900,000 shares of common stock reserved for future issuance under our 2008 Directors, Officers, Employees and Consultants Stock Option, Stock Warrant and Stock Award Plan. • 2,000,000 shares of our common stock issuable upon exercise of outstanding stock options as of June , 2012 at a weighted average exercise price of $3.00 per share; • warrants to purchase 300,000 shares of our common stock at an exercise price of $0.50 per share; or • 22,900,000 shares of common stock reserved for future issuance under our 2008 Directors, Officers, Employees and Consultants Stock Option, Stock Warrant and Stock Award Plan. -5- SUMMARY FINANCIAL DATA You should read the summary consolidated financial information presented below as of March 31, 2012 and December 31, 2011 and for the three months ended March 31, 2012 and 2011. We derived the summary financial information from our unaudited consolidated financial statements for the three months ended March 31, 2012 and 2011 and our audited consolidated financial statements for the years ended December 31, 2011 and 2010, appearing elsewhere in this Prospectus. You should read this summary financial information in conjunction with our plan of operation, financial statements and related notes to the financial statements, each appearing elsewhere in this Prospectus. SUMMARY CONSOLIDATED BALANCE SHEET INFORMATION MARCH 31, 2, 2011 March 31, 2012 December 31, 2011 (unaudited) ASSETS Cash and cash equivalents $ $ Investment in sales-type leases, net of allowance of$415,049 and $465,048, respectively Vehicle inventory Property and equipment, net Other asset TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable and accrued liabilities $ $ Credit facilities Notes payable to shareholders TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock; Series B,2,000,000 shares authorized at $0.001 par value, 2,000,000 shares outstanding at March 31, 2012 and December 31, 2011 2,000 Common stock, 480,000,000 shares authorized at $0.001 par value, 82,414,980 and 82,224,504 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively 82,225 Additional paid in capital Retained earnings ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ -6- SUMMARY CONSOLIDATED STATEMENT OF OPERATIONS INFORMATION THREE MONTHS ENDED MARCH 31, 2 Three Months Ended March 31, 2012 (restated) REVENUES Sales-type leases, net $ $ Amortization of unearned income related to sales-type leases Total Revenues COST OF REVENUES GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSE INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense ) ) Other income - Other (expense) ) - Total Other Income (Expense) ) ) NET INCOME (LOSS) $ $ ) Weighted average shares outstanding- Basic and fully diluted Basic and Fully Diluted Earnings per Share: $ $ ) -7- FORWARD-LOOKING STATEMENTS Portions of this Prospectus, including disclosure under “Management’s Discussion and Analysis or Plan of Operation,” contain forward-looking statements. These forward-looking statements which include words such as "anticipates", "believes", "expects", "intends", "forecasts", "plans", "future", "strategy" or words of similar meaning, are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements include among others set forth under “Risk Factors”: • our need to raise additional financing; • observance of covenants as required by our credit facilities; • the loss of key personnel or failure to attract, integrate and retain additional personnel; • our ability to execute on our business plan; • rights and privileges associated with our preferred stock; • the fact that our CEO has majority control over our voting stock; • fluctuations in our quarterly and annual results of operations; • economic downturns in the United States; • the fact that a significant part of the Company’s consumer base are high risk for defaults and delinquencies; • write-offs for losses and defaults; • costs associated with being a public company; • the limited market for the Company’s common stock; • the fact that we only have one officer and Director; • the fact that this is a self-underwritten offering; • dilution as a result of this offering and future offerings in the future; • the volatile market for our common stock; • risks associated with our outstanding convertible promissory note and its ability to convert into shares of our common stock at a discount to market; • risks associated with our common stock being a “penny stock”; • material weaknesses in our internal controls over financial reporting; • the level of competition in our industry and our ability to compete; and • other risk factors included under “Risk Factors” in this Prospectus. With respect to any forward-looking statement that includes a statement of its underlying assumptions or basis, we caution that, while we believe such assumptions or basis to be reasonable and have formed them in good faith, assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material depending on the circumstances. When, in any forward-looking statement, we or our management express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. Except as required by applicable law, including the securities laws of the United States and/or if the existing disclosure fundamentally or materially changes, we do not undertake any obligation to publicly release any revisions to any forward-looking statements to reflect events or circumstances after the date of this Prospectus or to reflect unanticipated events that may occur. -8- RISK FACTORS The securities offered herein are highly speculative and should only be purchased by persons who can afford to lose their entire investment in us. You should carefully consider the following risk factors and other information in this Prospectus before deciding to become a holder of our common stock. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. We Will Need To Obtain Additional Financing To Continue To Execute On Our Business Plan. On or around January 6, 2009, the Company entered into a renewal of its $33,000,000 revolving credit facility with Sterling Bank of Houston, Texas (now Comerica Bank “Comerica Bank”) that matured on October 2, 2009.On or around October 27, 2009, the Company entered into a Modification, Renewal and Extension Agreement and an Amended and Restated Loan Agreement in connection with its $33,000,000 line of credit facility with Comerica Bank (collectively the “Renewal”). Subsequent thereto, the Company entered into various extensions and renewals of the Renewal, including the entry on March 30, 2012, and with an effective date of March 10, 2012, of an extension of the Renewal with Comerica Bank, which agreed to extend the due date of the Renewal until June 10, 2012 and to forbear from enforcing certain covenants of the Renewal and pursuant to which we agreed to increase the amount of interest payable under the Renewal to the prime rate plus 3.5%, subject to a floor of 6%, which rate is currently 6.75% per annum, increase the monthly payments due under the Renewal to $275,000 per month, and pay fees associated with the extension totaling $210,000 (the “March 2012 Extension”).The outstanding balance on the Note Payable as of the effective date of the March 2012 Extension was $20,372,657.Additionally, each month, we are required to pay Comerica Bank, in addition to the monthly payments, a prepayment of principal equal to the amount of all proceeds from the sale of our vehicles which have not already been paid to Comerica Bank as a result of the monthly payment. The Renewal, as amended, evidences a Secured Note Payable (the "Note Payable").At March 31, 2012, the outstanding balance on the Note Payable was $20,384,441. Under the terms of the renewals of the Note Payable, the Company has been and will continue to be unable to borrow any new funds under the credit facilities during 2012 or subsequent years. Our credit facility with Comerica Bank requires us to comply with certain affirmative and negative covenants customary for restricted indebtedness, including covenants requiring that: our statements, representations and warranties made in the credit facility and related documents are correct and accurate; if Jerry Parish, our Chief Executive Officer and sole Director fails to own at least 50% of the ownership of the Company; the death of either of the guarantors of the credit facility, Jerry Parish or Victor Garcia; the termination of the employment of Mr. Parish; or the transfer of any ownership interest of Mint Texas without the approval of Comerica Bank.At March 31, 2012 and December 31, 2011, the Company was not in compliance with all debt covenants under the credit facility with Comerica Bank. Effective August 3, 2009, the Company entered into a secured $10,000,000 revolving credit agreement (the “Revolver”) with Moody National Bank (“Moody” and “Moody Bank”) to finance the purchase of vehicles for lease. The Revolver has been extended and renewed from time to time thereafter, including on March 29, 2012 and effective March 1, 2012, when Moody Bank agreed to enter into a Fourth Renewal, Extension and Modification Agreement (the “Fourth Renewal”), pursuant to which Moody Bank agreed to extend the due date of the Revolver to March 1, 2013 and we agreed to pay monthly payments of principal and interest due under the Revolver of $57,500 per month until maturity.The amount outstanding under the Revolver at the time of the parties’ entry into the Fourth Renewal was $1,822,767. At March 31, 2012, the outstanding balance on the Revolver was $1,772,179. The availability of our credit facilities and similar financing sources depends, in part, on factors outside of our control, including the availability of bank liquidity in general. The current disruptions in the capital markets have caused banks and other credit providers to restrict availability of new credit facilities and require more collateral and higher pricing upon renewal of existing credit facilities, if such facilities are renewed at all. Accordingly, as our existing credit facility matures, we may be required to provide more collateral in the form of finance receivables or cash to support borrowing levels which will affect our financial position, liquidity, and results of operations. In addition, higher pricing would increase our cost of funds and adversely affect our profitability. -9- The Comerica Bank and Moody Bank credit facilities may not be further extended.Additionally, even if extended, the Company may not have sufficient funds on hand when the credit facilities mature to retire the debt. Accordingly, we will need to further extend the credit facility and/or seek alternative financing to repay such credit facilities.Additionally, we may need additional credit to support our operations, which credit may not be available from our current banking institutions.We do not currently have any additional commitments of additional capital from third parties or from our officers, directors or majority shareholders. We can provide no assurance that additional financing will be available on favorable terms, if at all. If we choose to raise additional capital through the sale of debt or equity securities, such sales may cause substantial dilution to our existing shareholders.If we are not able to extend the credit facilities or to raise the capital necessary to repay the credit facilities, we may be forced to abandon or curtail our business plan, which may cause any investment in the Company to become worthless. Our Credit Facility Requires Us To Observe Certain Covenants, And Our Failure To Satisfy Such Covenants Could Render Us Insolvent. Our credit facilities require the Company to comply with certain affirmative and negative covenants customary for restricted indebtedness, including covenants requiring that: we make timely payments of principal and interest under the credit facilities; maintain certain financial ratios; Jerry Parish, our Chief Executive Officer and sole Director maintains at least 50% of the ownership of the Company, and that Jerry Parish continues to serve as the Chief Executive Officer of the Company. Subject to notice and cure period requirements where they are provided for, any unwaived and uncured breach of the covenants applicable to our credit facilities could result in acceleration of the amounts owed and the cross-default and acceleration of indebtedness owing to other lenders, which default may cause the value of our securities to decline in value or become worthless. We Rely Heavily On Jerry Parish, Our Chief Executive Officerand sole Director, And If He Were To Leave, We Could Face Substantial Costs In Securing A Similarly Qualified Officer and Director. Our success depends in large part upon the personal efforts and abilities of Jerry Parish, our Chief Executive Officer and sole Director. Our ability to operate and implement our business plan and operations is heavily dependent on the continued service of Mr. Parish and our ability to attract and retain other qualified senior level employees. We face continued competitionfor our employees, and may face competition for the services of Mr. Parish in the future. We currently have $1,000,000 of key man insurance on Mr. Parish.We also have a three-year employment agreement with Mr. Parish which expires on July 10, 2014.Mr. Parish is our driving force and is responsible for maintaining our relationships and operations. We cannot be certain that we will be able to retain Mr. Parish and/or attract and retain qualified employees in the future. The loss of Mr. Parish, and/or our inability to attract and retain qualified employees on an as-needed basis could have a material adverse effect on our business and operations. Our Success In Executing On Our Business Plan Is Dependent Upon The Company’s Ability To Attract And Retain Qualified Personnel. Our success depends heavily on the continued services of our executive management and employees.Our employees are the nexus of our operational experience and customer relationships.Our ability to manage business risk and satisfy the expectations of our customers, stockholders and other stakeholders is dependent upon the collective experience of our employees and executive management.The loss or interruption of services provided by one or more of our executive management team could adversely affect our results of operations.Additionally, the Company’s ability to successfully expand the business in the future will be directly impacted by its ability to hire and retain highly qualified personnel. -10- The Company Has Established Preferred Stock Which Can Be Designated By The Company’s Board Of Directors Without Shareholder Approval And Has Established Series A and Series B Preferred Stock, Which Gives The Holders Majority Voting Power Over The Company. The Company has 20,000,000 shares of preferred stock authorized and 185,000 shares of Series A Convertible Preferred Stock and 2,000,000 shares of Series B Convertible Preferred Stock designated.As of the date of this Prospectus, the Company has no Series A Convertible Preferred Stock shares issued and outstanding and 2,000,000 Series B Convertible Preferred Stock shares issued and outstanding, which shares are held by the Company’s Chief Executive Officer and sole Director, Jerry Parish.The Company’s Series A Convertible Preferred Stock allows the holder to vote 200 votes each on shareholder matters and Series B Convertible Preferred Stock shares allow the holder to vote a number of voting shares equal to the total number of voting shares of the Company’s issued and outstanding stock as of any record date for any shareholder vote plus one additional share.As a result, due to Mr. Parish’s ownership of the Series B Convertible Preferred Stock shares, he has majority control over the Company.Mr. Parish also beneficially owns approximately 49% of the Company’s outstanding common stock and 75% of the Company’s voting stock, and will continue to own approximately 21% of the Company’s outstanding common stock and 60% of the Company’s voting stock after the offering (assuming the sale of all shares offered herein). Additional shares of preferred stock of the Company may be issued from time to time in one or more series, each of which shall have distinctive designation or title as shall be determined by the Board of Directors of the Company (“Board of Directors”) prior to the issuance of any shares thereof. The preferred stock shall have such voting powers, full or limited, or no voting powers, and such preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof as adopted by the Board of Directors. Because the Board of Directors is able to designate the powers and preferences of the preferred stock without the vote of a majority of the Company’s shareholders, shareholders of the Company will have no control over what designations and preferences the Company’s preferred stock will have. As a result of this, the Company’s shareholders may have less control over the designations and preferences of the preferred stock and as a result the operations of the Company. Jerry Parish, Our Chief Executive Officer and sole Director, Can Exercise Voting Control Over Corporate Decisions And Will Continue To Be Able To Exercise Voting Control Following This Offering. Jerry Parish beneficially holds voting control over (a) 2,000,000 Series B Convertible Preferred Stock shares, which provide him the ability to vote the total number of outstanding shares of voting stock of the Company plus one vote, and (b) approximately 49% of the Company’s outstanding common stock; which in aggregate provides him voting control over approximately 75% of our total voting securities.Mr. Parish will continue to own approximately 21% of the Company’s outstanding common stock and 60% of the Company’s voting stock after the offering (assuming the sale of all shares offered herein).As a result, Mr. Parish will exercise control in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations, the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of Mr. Parish may differ from the interests of the other stockholders and thus result in corporate decisions that are adverse to other shareholders. Our Quarterly and Annual Results Could Fluctuate Significantly. The Company’s quarterly and annual operating results could fluctuate significantly due to a number of factors. These factors include: · access to additional capital in the form of debt or equity; · the number and range of values of the transactions that might be completed each quarter; · fluctuations in the values of and number of our leases; · the timing of the recognition of gains and losses on such leases; · the degree to which we encounter competition in our markets, and · other general economic conditions. -11- As a result of these factors, quarterly and annual results are not necessarily indicative of the Company’s performance in future quarters and future years. A Prolonged Economic Slowdown Or A Lengthy Or Severe Recession Could Harm Our Operations, Particularly If It Results In A Higher Number Of Customer Defaults. The risks associated with our business are more acute during periods of economic slowdown or recession, such as the one we are currently in, because these periods may be accompanied by loss of jobs as well as an increased rate of delinquencies and defaults on our outstanding leases. These periods may also be accompanied by decreased consumer demand for automobiles and declining values of automobiles, which weakens our collateral coverage with our financing source. Significant increases in the inventory of used automobiles during periods of economic recession may also depress the prices at which repossessed or resale automobiles may be sold or delay the timing of these sales. Additionally, higher gasoline prices, unstable real estate values, reset of adjustable rate mortgages to higher interest rates, increasing unemployment levels, general availability of consumer credit or other factors that impact consumer confidence or disposable income, could increase loss frequency and decrease consumer demand for automobiles as well as weaken collateral values on certain types of automobiles. If the current economic slowdown continues to worsen, our business could experience significant losses and we could be forced to curtail or abandon our business operations. Conflicts of Interest May Exist Between Our Selling stockholder, Jerry Parish, Our Sole Officer and Director, In Connection With His Sale of His Personal Shares In This Offering And His Sale In This Offering Of Shares For The Company’s Behalf. Weare selling 70,000,000 shares of common stock and the selling stockholder (Jerry Parish, our President and sole Director) is selling an additional 10,000,000 shares of common stock in this offering.We will not receive any proceeds from the sale of Mr. Parish’s personal shares.The public offering price will be $ per share.There is no minimum number of shares that must be sold by us for the offering to proceed, and we and/or Mr. Parish as applicable will retain the proceeds from the sale of any of the offered shares.The offering is being conducted on a self-underwritten, best efforts basis, which means our management, will attempt to sell the shares.This Prospectus will permit our President and sole Director, Jerry Parish, to sell the shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell.Mr. Parish will sell the shares and intends to offer them to friends, family members and business acquaintances.In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. Because Mr. Parish will be selling both his own shares (i.e., the 10,000,000 shares which we have registered the resale of) and shares on the Company’s behalf (i.e., the 70,000,000 shares which we have registered the initial sale of), perceived or actual conflicts of interest may exist in connection with Mr. Parish acting as a selling stockholder in this offering and as the sole member of management conducting sales of our common stock directly to the public in this offering.Mr. Parish may therefore seek to affect the resale of the 10,000,000 shares held by Mr. Parish registered herein prior to affecting any sales on the Company’s behalf, which could reduce the total funds we raise in the offering, prevent us from raising any funds in this offering at all, or create a situation where Mr. Parish, personally, is the only party receiving proceeds in this offering.The above may cause actual or perceived conflicts of interest between Mr. Parish and the Company, which could negatively affect investor’s views on this offering and/or the Company and could cause the value of our common stock to decline in value. There Are Risks That We Will Not Be Able To Implement Our Business Strategy. Our financial position, liquidity, and results of operations depend on our management’s ability to execute our business strategy. Key factors involved in the execution of the business strategy include achieving the desired leasing volume, the use of effective credit risk management techniques and strategies, implementation of effective lease servicing and collection practices, and access to significant funding and liquidity sources. Our failure or inability to execute any element of our business strategy could materially adversely affect our financial position, liquidity, and results of operations. -12- A substantial part of the Company’s Target Consumer Base Includes Customers Which Are Inherently at High Risk for Defaults and Delinquencies. A substantial number of our leases involve at-risk customers, which do not meet traditional dealerships’ qualifications for leases.While we take steps to reduce the risks associated with such customers, including post-verification of the information in their lease applications and requiring down-payments ranging up to thirty percent of the manufacturer’s suggested retail price (MSRP) of the vehicles we lease, no assurance can be given that our methods for reducing risk will be effective in the future. In the event that we underestimate the default risk or under-price or under-secure leases we provide, our financial position, liquidity, and results of operations would be adversely affected, possibly to a material degree.The Company believes that the expansion into the fleet leasing segment discussed above will help to reduce this risk over time. The Company May Experience Write-Offs for Losses and Defaults, Which Could Adversely Affect Its Financial Condition And Operating Results. It is common for the Company to recognize losses resulting from the inability of certain customers to pay lease costs and the insufficient realizable value of the collateral securing such leases. Additional losses will occur in the future and may occur at a rate greater than the Company has experienced to date.If these losses were to occur in significant amounts, our financial position, liquidity, and results of operations would be adversely affected, possibly to a material degree. We Incur Significant Costs As A Result Of Operating As A Fully Reporting Company And Our Management Is Required To Devote Substantial Time To Compliance Initiatives. We incur significant legal, accounting and other expenses in connection with our status as a fully reporting public company. Specifically, we are required to prepare and file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”).Additionally, our officers, directors and significant shareholders are required to file Form 3, 4 and 5’s and Schedule 13d/g’s with the SEC disclosing their ownership of the Company and changes in such ownership.Furthermore, the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") and rules subsequently implemented by the SEC have imposed various new requirements on public companies, including requiring changes in corporate governance practices.As a result, our management and other personnel are required to devote a substantial amount of time and resources to the preparation of required filings with the SEC and SEC compliance initiatives. Moreover, these filing obligations, rules and regulations increase our legal and financial compliance costs and quarterly expenses and make some activities more time-consuming and costly than they would be if we were a private company. In addition, the Sarbanes-Oxley Act requires, among other things, that we maintain effective internal controls for financial reporting and disclosure of controls and procedures. Our testing has previously revealed deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses.The costs and expenses of compliance with SEC rules and our filing obligations with the SEC, or our identification of deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses, could materially adversely affect our results of operations or cause the market price of our stock to decline in value. We Are Governed Solely By A Single Executive Officer And Director, And, As Such, There May Be Significant Risk To Us From A Corporate Governance Perspective. Mr. Parish, our sole officer and Director, makes decisions such as the approval of related party transactions, the compensation of executive officers, and the oversight of the accounting function. Additionally, because we only have one executive officer, there may be limited segregation of executive duties, and thus, there may not be effective disclosure and accounting controls.In addition, Mr. Parish will exercise full control over all matters that require the approval of the Board of Directors. Accordingly, the inherent controls that arise from the segregation of executive duties and review and/or approval of those duties by the Board of Directors may not prevail.We have not adopted corporate governance measures such as an audit or other independent committees as we presently do not have any independent Directors.Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. -13- We Are Selling This Offering Without An Underwriter And May Be Unable To Sell Any Shares. This offering is self-underwritten, which means that we are not going to engage the services of an underwriter to sell the shares; we intend to sell our shares through our sole officer and Director, Jerry Parish, who will receive no commissions.He will offer the shares to friends, family members, and business associates; however, there is no guarantee that he will be able to sell any of the shares.Unless he is successful in selling all of the shares and we receive the proceeds from this offering, we may have to seek alternative financing to implement our business plan. You Will Experience Immediate And Substantial Dilution As A Result Of This Offering And May Experience Additional DilutionIn The Future. The offering price of our common stock will be substantially higher than the pro forma net tangible book value per share of our outstanding common stock.As a result, you will incur immediate and substantial dilution as a result of this offering. After giving effect to the sale by us of up to80,000,000 shares offered in this offering (including 10,000,000 shares currently held by Mr. Parish) at an assumed public offering price of $ per share, and after deducting estimated offering expenses payable by us, investors in this offering can expect an immediate dilution of $ per share, or%, at the assumed public offering price. In addition, in the past, we issued options and warrants to acquire shares of common stock. To the extent these options are ultimately exercised, you will sustain further dilution. Because We Will Have Broad Discretion And Flexibility In How The Net Proceeds From This Offering Are Used, We May Use The Net Proceeds In Ways With Which You Disagree. We currently intend to use the net proceeds from this offering to pay down debt, acquire additional vehicles for leases, marketing initiatives and working capital and general corporate purposes. See ‘‘Use of Proceeds’’ on page 19.However, we have not allocated specific amounts of the net proceeds from this offering for the foregoing purposes. Accordingly, our management will have significant discretion and flexibility in applying the net proceeds of this offering. You will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the net proceeds are being used appropriately. It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for us. The failure of our management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. We Do Not Intend To Pay Cash Dividends On Our Common Stock In The Foreseeable Future, And Therefore Only Appreciation Of The Price Of Our Common Stock Will Provide A Return To Our Stockholders. We currently anticipate that we will retain all future earnings, if any, to finance the growth and development of our business.We do not intend to pay cash dividends in the foreseeable future.Any payment of cash dividends will depend upon our financial condition, capital requirements, earnings and other factors deemed relevant by our Board of Directors.As a result, only appreciation of the price of our common stock, which may not occur, will provide a return to our stockholders. -14- The Market Price of Our Common Stock Historically Has Been Volatile. The market price of our common stock historically has fluctuated significantly based on, but not limited to, such factors as general stock market trends, announcements of developments related to our business, actual or anticipated variations in our operating results, our ability or inability to generate new revenues, and conditions and trends in the market for automobile leasing services. In recent years, the stock market in general has experienced extreme price fluctuations that have oftentimes been unrelated to the operating performance of the affected companies. Similarly, the market price of our common stock may fluctuate significantly based upon factors unrelated or disproportionate to our operating performance. These market fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations may adversely affect the market price of our common stock. If We Are Late In Filing Our Quarterly Or Annual Reports With The Securities And Exchange Commission Or A Market Maker Fails To Quote Our Common Stock On The Over-The-Counter Bulletin Board For A Period Of More Than Four Days, We May Be De-Listed From The Over-The-Counter Bulletin Board. Pursuant to Over-The-Counter Bulletin Board ("OTCBB") rules relating to the timely filing of periodic reports with the Securities and Exchange Commission (“SEC”), any OTCBB issuer which fails to file a periodic report (Form 10-Q or 10-K) by the due date of such report (not withstanding any extension granted to the issuer by the filing of a Form 12b-25), three times during any 24 month period is automatically de-listed from the OTCBB. Such removed issuer would not be re-eligible to be listed on the OTCBB for a period of one year, during which time any subsequent late filing would reset the one-year period of de-listing. Additionally, if a market maker fails to quote our common stock on the OTCBB for a period of more than four consecutive days, we will be automatically delisted from the OTCBB (similar as to how we were automatically delisted from the OTCBB in February 2011, which forced us to take actions to requote our common stock on the OTCBB in April 2011). If we are late in our filings three times in any 24 month and are de-listed from the OTCBB period or are automatically delisted for failure of a market maker to quote our stock,our securities may become worthless and we may be forced to curtail or abandon our business plan. Securities Analysts May Not Cover Our Common Stock And This May Have A Negative Impact On Our Common Stock’s Market Price. The trading market for our common stock will depend, in part, on the research and reports that securities or industry analysts publish about us or our business. We do not have any control over these analysts. We do not currently have and may never obtain research coverage by securities and industry analysts. If no securities or industry analysts commence coverage of our Company, the trading price for our common stock would be negatively impacted. If we obtain securities or industry analyst coverage and if one or more of the analysts who covers us downgrades our common stock, changes their opinion of our shares or publishes inaccurate or unfavorable research about our business, our stock price would likely decline. If one or more of these analysts ceases coverage of us or fails to publish reports on us regularly, demand for our common stock could decrease and we could lose visibility in the financial markets, which could cause our stock price and trading volume to decline. Our Operations Are Subject to Significant Competition. The automobile leasing industry is highly competitive. The Company currently competes with several larger competitors such as Americredit Corp. and Americas Car Mart. Although we believe that our services compare favorably to our competitors, the Company can make no assurance that it will be able to effectively compete with these other companies or that competitive pressures, including possible downward pressure on the prices we charge for our products and services, will not arise. In the event that the Company cannot effectively compete on a continuing basis or competitive pressures arise, such inability to compete or competitive pressures could have a material adverse effect on the Company’s business, results of operations and financial condition. -15- Our Earnings May Decrease Because Of Increases Or Decreases In Interest Rates. Changes in interest rates could have an adverse impact on our business. For example: • rising interest rates will increase our borrowing costs; • rising interest rates may reduce our consumer automotive financing volume by influencing customers to pay cash for, as opposed to leasing vehicles; and • rising interest rates may negatively impact our ability to remarket off lease vehicles. We are also subject to risks from decreasing interest rates. For example, a significant decrease in interest rates could increase the rate at which leases are prepaid. Our Business May Be Adversely Affected If More Burdensome Government Regulations Were Enacted. Our operations are subject to regulation, supervision and licensing under various federal, state and local statutes, ordinances and regulations.In most states in which we operate, a consumer credit regulatory agency regulates and enforces laws relating to consumer lenders and sales finance companies such as us. These rules and regulations generally provide for licensing as a sales finance company or consumer lender or lessor, limitations on the amount, duration and charges, including interest rates, for various categories of loans, requirements as to the form and content of finance contracts and other documentation, and restrictions on collection practices and creditors’ rights. In certain states, we are subject to periodic examination by state regulatory authorities. Some states in which we operate do not require special licensing or provide extensive regulation of our business. We are also subject to extensive federal regulation, including the Truth in Lending Act, the Equal Credit Opportunity Act and the Fair Credit Reporting Act. These laws require us to provide certain disclosures to prospective borrowers and lessees and protect against discriminatory lending and leasing practices and unfair credit practices. The principal disclosures required under the Truth in Lending Act include the terms of repayment, the total finance charge and the annual percentage rate charged on each contract or loan and the lease terms to lessees of personal property. The Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race, color, religion, national origin, sex, age or marital status. According to RegulationB promulgated under the Equal Credit Opportunity Act, creditors are required to make certain disclosures regarding consumer rights and advise consumers whose credit applications are not approved of the reasons for the rejection. In addition, the credit scoring system used by us must comply with the requirements for such a system as set forth in the Equal Credit Opportunity Act and RegulationB. The Fair Credit Reporting Act requires us to provide certain information to consumers whose credit applications are not approved on the basis of a report obtained from a consumer reporting agency and to respond to consumers who inquire regarding any adverse reporting submitted by us to the consumer reporting agencies. Additionally, we are subject to the Gramm-Leach-Bliley Act, which requires us to maintain the privacy of certain consumer data in our possession and to periodically communicate with consumers on privacy matters. We are also subject to the Servicemembers Civil Relief Act, which requires us, in most circumstances, to reduce the interest rate charged to customers who have subsequently joined, enlisted, been inducted or called to active military duty. The dealers who originate automobile finance contracts and leases purchased by us also must comply with both state and federal credit and trade practice statutes and regulations. Failure of the dealers to comply with these statutes and regulations could result in consumers having rights of rescission and other remedies that could have an adverse effect on us. We believe that we maintain all material licenses and permits required for our current operations and are in substantial compliance with all applicable local, state and federal regulations. There can be no assurance however, that we will be able to maintain all requisite licenses and permits, and the failure to satisfy those and other regulatory requirements could have a material adverse effect on our operations. Further, the adoption of additional, or the revision of existing, rules and regulations could have a material adverse effect on our business. -16- Compliance with applicable law is costly and can affect operating results. Compliance also requires forms, processes, procedures, controls and the infrastructure to support these requirements, and may create operational constraints. Laws in the financial services industry are designed primarily for the protection of consumers. The failure to comply with these laws could result in significant statutory civil and criminal penalties, monetary damages, attorneys’ fees and costs, possible revocation of licenses and damage to reputation, brand and valued customer relationships. In the near future, the financial services industry is likely to see increased disclosure obligations, restrictions on pricing and fees and enforcement proceedings, which could have a material adverse effect on our revenues and results of operations. Shareholders May Be Diluted Significantly Through Our Efforts To Obtain Financing And Satisfy Obligations Through The Issuance Of Additional Shares Of Our Common Stock. Our Board of Directors may attempt to use non-cash consideration to satisfy obligations. In many instances, we believe that the non-cash consideration will consist of restricted shares of our common stock or convertible securities, convertible into shares of our common stock. Our Board of Directors has authority, without action or vote of the shareholders, to issue all or part of the authorized but unissued shares of common stock. In addition, we may attempt to raise capital by selling shares of our common stock (either restricted shares in private placements or registered shares), possibly at a discount to market in the future. These actions will result in dilution of the ownership interests of existing shareholders, may further dilute common stock book value, and that dilution may be material. Such issuances may also serve to enhance existing management’s ability to maintain control of the Company because the shares may be issued to parties or entities committed to supporting existing management. Investors May Face Significant Restrictions On The Resale Of Our Common Stock Due To Federal Regulations Of Penny Stocks. Our common stock will be subject to the requirements of Rule 15g-9, promulgated under the Securities Exchange Act of 1934, as amended, as long as the price of our common stock is below $5.00 per share. Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser's consent prior to the transaction. The Securities Enforcement Remedies and Penny Stock Reform Act of 1990 also requires additional disclosure in connection with any trades involving a stock defined as a penny stock. Generally, the Commission defines a penny stock as any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $5.00 per share. The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it. Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. In addition, various state securities laws impose restrictions on transferring "penny stocks" and as a result, investors in the common stock may have their ability to sell their shares of the common stock impaired. We Have Reported Several Material Weaknesses In The Effectiveness Of Our Internal Controls Over Financial Reporting, And If We Cannot Maintain Effective Internal Controls Or Provide Reliable Financial And Other Information, Investors May Lose Confidence In Our SEC Reports. We reported material weaknesses in the effectiveness of our internal controls over financial reporting related to the lack of segregation of duties and the need for a stronger internal control environment.In addition, we concludedthat our disclosure controls and procedures were ineffective.Internal control over financial reporting is designed to provide reasonable assurances regarding the reliability of our financial reporting and the preparation of our financial statements in accordance with U.S. generally accepted accounting principles, or GAAP.Disclosure controls generally include controls and procedures designed to ensure that information required to be disclosed by us in the reports we file with the SEC is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. -17- Effective internal controls over financial reporting and disclosure controls and procedures are necessary for us to provide reliable financial and other reports and effectively prevent fraud. If we cannot maintain effective internal controls or provide reliable financial or SEC reports or prevent fraud, investors may lose confidence in our SEC reports, our operating results and the trading price of our common stock could suffer and we might become subject to litigation. Currently We Have A Sporadic, Illiquid, Volatile Market For Our Common Stock, And The Market For Our Common Stock May Remain Sporadic, Illiquid, And Volatile In The Future. We currently have a highly sporadic, illiquid and volatile market for our common stock, which market is anticipated to remain sporadic, illiquid and volatile in the future and will likely be subject to wide fluctuations in response to several factors, including, but not limited to: · actual or anticipated variations in our results of operations; · our ability or inability to generate revenues; · the number of shares in our public float; · increased competition; and · conditions and trends in the market for vehicle leasing services. Furthermore, because our common stock is traded on the OTCBB, our stock price may be impacted by factors that are unrelated or disproportionate to our operating performance. These market fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations may adversely affect the market price of our common stock. Due to the limited volume of our shares which trade, we believe that our stock prices (bid, ask and closing prices) may not be related to the actual value of the Company, and not reflect the actual value of our common stock. Shareholders and potential investors in our common stock should exercise caution before making an investment in the Company, and should not rely on the publicly quoted or traded stock prices in determining our common stock value, but should instead determine the value of our common stock based on the information contained in the Company's public reports, industry information, and those business valuation methods commonly used to value private companies. -18- DETERMINATION OF THE OFFERING PRICE The offering price of the 80,000,000 shares being offered was derived from the “closing price” of the shares reported by the OTC quotation system on the date immediately preceding the date of this Prospectus. We will not receive any of the proceeds from the sale of the 10,000,000 common shares being offered for sale by the selling stockholder. USE OF PROCEEDS Our offering of 70,000,000 shares of common stock is being made on a self-underwritten basis: no minimum number of shares must be sold in order for the offering to proceed.The offering price per share is $. The following table sets forth the uses of proceeds assuming the sale of 25%, 50%, 75% and 100%, respectively, of the securities offered for sale by the Company.We are not receiving any proceeds from the sale of the 10,000,000 shares of common stock being resold by the selling stockholder (Jerry Parish, our sole officer and Director). If25% of Shares Sold If50%of Shares Sold If75%of Shares Sold If100%of Shares Sold NET PROCEEDS FROM THIS OFFERING $ Purchase of Vehicles To Use For New Leases $ Retire Debt $ General Corporate Purposes / Working Capital $ Expenses Relating To This Offering $ The above figures represent only estimated costs. All proceeds will be deposited into our corporate bank account. Any funds that we raise from our offering of the 70,000,000 shares will be immediately available for our use and will not be returned to investors. We do not have any arrangements to place the funds received from our offering of 70,000,000 shares in an escrow, trust or similar account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. If that happens, you will lose your investment and your funds will be used to pay creditors. DILUTION If you invest in our shares of common stock, your investment would be diluted immediately to the extent of the difference between the public offering price per share of common stock that you will pay in this offering, and the net tangible book value per share of common stock immediately after this offering. Our net tangible book value as of March 31, 2012 was ($), or approximately ($) per share of common stock.Net tangible book value per share is determined by dividing tangible stockholders’ equity, which is total tangible assets less total liabilities, by the aggregate number of shares of common stock outstanding.Tangible assets represent total assets excluding goodwill and other intangible assets. Dilution in net tangible book value per share represents the difference between the amount per share of common stock issued in this offering and the net tangible book value per share of our common stock immediately afterwards.Assuming the sale by us of shares of common stock at a public offering price of $ per share, after deducting the underwriting discount and commissions and estimated offering expenses, our as adjusted net tangible book value as of March 31, 2012 would have been $ or $ per share of common stock.This represents an immediate increase in net tangible book value of $ per share to our existing shareholders and an immediatedilution in net tangible book value of $ per share to the new investors purchasing shares of common stock in this offering. -19- The following table illustrates this per share dilution: Assuming All Shares Offered Herein Are Sold Assuming 75% of The Shares Offered Herein Are Sold Assuming 50% of The Shares Offered Herein Are Sold Assuming 25% of The Shares Offered Herein Are Sold Assumedoffering price per share(1) $ Net tangible book value before this offering $ () () () () Increase per shareattributable to new investors $ () () () () Pro forma net tangible book value per shareafter this offering(1) $ () () () () Dilutionper share to new investors $ () () () () After deduction of estimated offering expenses. The foregoing illustration does not reflect potential dilution from the exercise of outstanding options or warrants to purchase shares of our common stock. The following table sets forth the number of shares of common stock purchased, the total consideration paid, or to be paid to us, and the average price per share paid, or to be paid, by existing stockholders and by the new investors, at an assumed initial public offering price of $ per share (the midpoint of the estimated price range set forth on the cover page of this Prospectus), assuming all shares offered herein are sold: Shares Purchased Total Cash Consideration Average Price Per Share Number Percent Amount Percent Existing stockholders $ % $ New investors from public offering $ % $ Total $ % Sales by the selling stockholders in this offering will reduce the number of shares held by existing stockholders to shares, or approximately % and will increase the number of shares to be purchased by new investors to shares, or approximately % of the total common stock outstanding after this offering. -20- CAPITALIZATION The following table sets forth our capitalization as of March 31, 2012 on an actual basis and on a pro forma basis to reflect our sale of shares of common stock in this offering, at an assumed public offering price of $ per share, after deducting the estimated underwriting discounts and commissions and estimated offering expenses payable by us. The pro forma information below is illustrative only and our capitalization following the completion of this offering may be different based on the actual public offering price and other terms of this offering determined at pricing.You should read this table together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our March 31, 2012 and 2011 financial statements and the related notes which are included elsewhere herein. As of March 31, 2012 Pro Forma (as adjusted) Actual Minimum Maximum (in thousands) Cash and cash equivalents $ $ $ Long-term debt (1) $ $ $ Stockholders’ equity: Preferred stock; Series B,2,000,000 shares authorized at $0.001 par value, 2,000,000 shares outstanding at March 31, 2012 and December 31, 2011, respectively Common stock, 480,000,000 shares authorized at $0.001 par value, 82,414,980 and 82,224,504 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit Accumulated comprehensive loss Total stockholders’ equity Total Capitalization $ $ $ LEGAL PROCEEDINGS As a consumer leasing company, we may be subject to various consumer claims and litigation seeking damages and statutory penalties, based upon, among other things, disclosure inaccuracies, wrongful repossession, violations of bankruptcy stay provisions, certificate of title disputes, fraud, breach of contract and discriminatory treatment of applicants. Some litigation against us could take the form of class action complaints by consumers. Through our partnership with various automobile dealers, we may also be named as a co-defendant in lawsuits filed by consumers principally against dealers. The damages and penalties claimed by consumers in these types of matters can be substantial. The relief requested by the plaintiffs varies but can include requests for compensatory, statutory and punitive damages. From time to time, we may become party to litigation or other legal proceedings that we consider to be a part of the ordinary course of our business. We are not currently involved in legal proceedings that could reasonably be expected to have a material adverse effect on our business, prospects, financial condition or results of operations. We may become involved in material legal proceedings in the future. -21- DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following sets forth our sole officer and Director (as used below, references to our Board of Directors, currently refer only to our sole Director, Jerry Parish) as of the date of this Prospectus: Name Position Year of Appointment Jerry Parish Chief Executive Officer, President, Chief Financial Officer, Secretary, and sole Director Jerry Parish, Age 69 Jerry Parish, founder of The Mint Leasing, Inc. currently serves as the Chief Executive Officer, Chief Financial Officer, President, Secretary, and sole Director of the Company. Mr. Parish is an accomplished businessman, manager and salesman having spent his entire professional career in the automobile industry. Mr. Parish has served as both the Sales Manager and General Manager of several franchise dealerships in Texas, including Austin-Hemphill, Red McComb Automotive, Westway Ford and the Davis Chevrolet Organization. In recognition of Mr. Parish’s dedicated service to Red McComb Automotive, he received a number of awards including Salesman of the Year (in addition to his numerous “Salesman of the Month” awards). Mr. Parish, a native of Houston, Texas began his career with military service in the United States Navy. Director Qualifications: Mr. Parish has significant knowledge of the Company’s history, strategies, technologies and culture. Having led the Company as Chief Executive Officer and a director since 1999, Mr. Parish has been the driving force behind the strategies and operational guidance that have generated more than a decade of operating history. His leadership of diverse business units and functions before becoming Chief Executive Officer gives Mr. Parish profound insight into the product development, marketing, finance, and operations aspects affecting the Company. Officers hold their positions at the pleasure of the Board of Directors, absent any employment agreement. Our officers and Directors may receive compensation as determined by us from time to time by vote of the Board of Directors. Such compensation might be in the form of stock options. Directors may be reimbursed by the Company for expenses incurred in attending meetings of the Board of Directors. Vacancies in the Board are filled by majority vote of the remaining Directors. Involvement in Certain Legal Proceedings Our sole Director has not been involved in any of the following events during the past ten years: 1. any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or 4. being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. -22- Board of Directors Meetings The Company had zero official meetings of the Board of Directors of the Company during the last fiscal year ending December 31, 2011. Independence of Directors We are not required to have independent members of our Board of Directors, and do not anticipate having independent Directors until such time as we are required to do so. Committees of the Board Our Company currently does not have nominating, compensation or audit committees or committees performing similar functions, nor does our Company have a written nominating, compensation or audit committee charter. Our Directors believe that it is not necessary to have such committees, at this time, because the functions of such committees can be adequately performed by the Board of Directors. Our Company does not have any defined policy or procedural requirements for shareholders to submit recommendations or nominations for Directors. The Board of Directors believes that, given the stage of our development, a specific nominating policy would be premature and of little assistance until our business operations develop to a more advanced level. Our Company does not currently have any specific or minimum criteria for the election of nominees to the Board of Directors and we do not have any specific process or procedure for evaluating such nominees. The Board of Directors will assess all candidates, whether submitted by management or shareholders, and make recommendations for election or appointment. A shareholder who wishes to communicate with our Board of Directors may do so by directing a written request addressed to our President and Director, at the address appearing on the first page of this Prospectus. CORPORATE GOVERNANCE The Company promotes accountability for adherence to honest and ethical conduct; endeavors to provide full, fair, accurate, timely and understandable disclosure in reports and documents that the Company files with the Securities and Exchange Commission (the “SEC”) and in other public communications made by the Company; and strives to be compliant with applicable governmental laws, rules and regulations. On July 18, 2008, the Board of Directors of the Company adopted a Code of Ethics for the Company’s senior officers.The Board of Directors believes that these individuals must set an exemplary standard of conduct, particularly in the areas of accounting, internal accounting control, auditing and finance.This code sets forth ethical standards to which the designated officers must adhere and other aspects of accounting, auditing and financial compliance. In lieu of an Audit Committee, the Company’s Board of Directors is responsible for reviewing and making recommendations concerning the selection of outside auditors, reviewing the scope, results and effectiveness of the annual audit of the Company's financial statements and other services provided by the Company’s independent public accountants. The Board of Directors reviews the Company's internal accounting controls, practices and policies. Risk Oversight Effective risk oversight is an important priority of the Board of Directors. Because risks are considered in virtually every business decision, the Board of Directors discusses risk throughout the year generally or in connection with specific proposed actions. The Board of Directors’ approach to risk oversight includes understanding the critical risks in the Company’s business and strategy, evaluating the Company’s risk management processes, allocating responsibilities for risk oversight among the full Board of Directors, and fostering an appropriate culture of integrity and compliance with legal responsibilities. The Board of Directors exercises direct oversight of strategic risks to the Company. -23- Changes in Officers and Directors: On March 1, 2009, William L. Sklar resigned as Chief Financial Officer of the Company and Jerry Parish was appointed as interim Chief Financial Officer and Chief Accounting Officer. Effective March 4, 2009, Kelley V. Kirker and Michael Hluchanek resigned as Directors of the Company. Effective March 18, 2009, the number of Directors of the Company was increased to four (4) and Victor Garcia, Gary W. Dugger and Randy Foust were appointed Directors of the Company. Effective April 17, 2009, Gary W. Dugger resigned as a Director of the Company. On October 28, 2009, the Board of Directors of the Company appointed Warren L. Williams as interim Chief Financial Officer of the Company as the Company conducted a search for a permanent Chief Financial Officer. On October 7, 2010, Warren L. Williams of Woodhill Financial Group, Ltd., resigned as Chief Financial Officer of the Company as he had served the purpose for which he was appointed and left to pursue other duties. Jerry Parish, the Company’s Chief Executive Officer, President, Secretary and sole Director will serve as interim Chief Financial Officer until a suitable replacement Chief Financial Officer can be found.Woodhill Financial Group, Ltd. and Warren Williams will still be available to the Company for consultation. On October 7, 2010, Randy Foust resigned as a Director of the Company due to personal reasons. On February 3, 2011, Victor Garcia, resigned as a Director of the Company. -24- EXECUTIVE AND DIRECTOR COMPENSATION SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus($) Stock Awards ($) Options Awards All Other Compensation Total ($) Jerry Parish $ $
